Citation Nr: 1228475	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  05-30 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, type II (diabetes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1964 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this claim in January 2008 and August 2010 for further development.  It now returns for appellate review. 

A service connection claim for coronary artery disease (CAD) had previously been before the Board, which remanded it in January 2008 and August 2010.  Service connection for CAD was granted subsequently in a June 2012 rating decision.  The Veteran has not appealed this decision.  Therefore, this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must be timely filed thereafter to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Veteran submitted a claim for an increased rating for diabetes in May 2011, and submitted service connection claims in September 2011 for peripheral neuropathy of the bilateral upper and lower extremities, diabetic nephropathy, and erectile dysfunction, all as secondary to service-connected diabetes.  These claims have not yet been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  





FINDING OF FACT

The preponderance of the evidence weighs against a relationship between the Veteran's hypertension and his service-connected diabetes, and also weighs against a direct relationship to service. 


CONCLUSION OF LAW

Hypertension was not caused or aggravated by diabetes, was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, in accordance with the Board's January 2008 remand, a February 2008 letter informed the Veteran of the elements of service connection on both a direct and secondary basis, including the degree of disability and the effective date, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  This letter was followed by readjudication of this claim in a March 2010 supplemental statement of the case (SSOC) and a June 2012 SSOC.  See Mayfield, 499 F.3d at 1323.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's August 2010 remand, an appropriate VA opinion was obtained in October 2010.  The Board finds that the VA opinion is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and pertinent medical history and provided a complete rationale for the opinion stated which is grounded in and consistent with the medical evidence of record.  A relevant VA examination addressing diabetes and hypertension was also performed in July 2004.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For the reasons discussed above, the Board also finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

II. Analysis

The Veteran claims entitlement to service connection for hypertension.  For the following reasons, the Board concludes that service connection is not warranted. 

The Veteran contends that his service-connected diabetes caused or aggravated his hypertension.  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.

The Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's hypertension and his service-connected diabetes, either by way of causation or aggravation.  In this regard, a July 2004 VA examination report reflects that the Veteran was diagnosed with diabetes in 1999.  The examiner noted that the Veteran had some elevation in his microalbumin in September 2003 but normal BUN and creatinine levels at the time and in February 2004.  The Veteran denied having a renal condition.  After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran had essential hypertension which was not caused by his diabetes mellitus as there was no evidence of underlying nephropathy.  

In the October 2010 VA opinion, the examiner concluded after reviewing the claims file and treatment records therein that it was less likely as not that the Veteran's diabetes had aggravated his hypertension.  The examiner explained that diabetes can contribute to already established hypertension if renal function is compromised by the diabetes.  However, the Veteran's most recent laboratory results in October 2010 showed normal BUN and creatinine levels, and his estimated glomerular filtration rate (EGFR) was above 60.  Thus, it was unlikely that the Veteran's diabetes made a substantial contribution to hypertension.  

The Board notes that with regard to renal involvement, an October 2003 VA physician's statement reflects that the Veteran had renal complications directly due to diabetes.  The VA treatment records also contain active problem lists which include "diabetic nephropathies."  However, no clinical basis was provided for these findings and there is no other evidence in the VA and private treatment records of treatment for or diagnoses of renal involvement, including in the laboratory reports.  Moreover, and significantly, two VA examiners have reviewed the claims file and the Veteran's VA treatment records, to include his laboratory results, and did not find clinical evidence of renal involvement.  As such, the Board concludes that the July 2004 VA examination report and October 2010 VA opinion, both of which reflect that there was no relationship between diabetes and hypertension in the absence of diabetic renal impairment, are consistent with the evidence of record.  The VA opinions are highly probative as they were authored by medical professionals who carefully reviewed the Veteran's treatment records and medical history and clearly explained their reasons for finding that his diabetes did not cause or aggravate his hypertension. 

The Board acknowledges the Veteran's contention that his diabetes caused or aggravated his hypertension.  In this regard, the Veteran is competent to testify as to matters within his experience and personal knowledge, such as his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, the Board finds that whether there is a relationship between the Veteran's diabetes and hypertension is a determination that is too medically complex to be made based on lay observation alone.  See, e.g. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer).  Thus, as a lay person, the Veteran does not have the medical training or expertise to render a competent medical opinion on this issue.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  As such, his statements in support of a relationship between his diabetes and hypertension are outweighed by the findings to the contrary by the VA examiners.  The VA examiners are medical professionals with appropriate expertise who reviewed the pertinent medical evidence and concluded that it was less likely as not that the Veteran's diabetes caused or aggravated his hypertension. 

The Veteran has not submitted any other evidence supporting a relationship between his diabetes and hypertension, either by way of causation or aggravation.  As such, service connection on a secondary basis is not warranted for hypertension.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448. 

The Board has also considered whether the Veteran's hypertension was directly incurred in or aggravated by active military service.  In this regard, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board notes that the medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm for systolic blood pressure and 90 mm for diastolic blood pressure.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (citing Dorland's Illustrated Medical Dictionary, 801 (28th ed. 1994).  For evaluation purposes, VA has defined hypertension to mean that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).  Because the threshold for hypertension defined by the medical community is lower than that defined by VA for evaluation purposes, the Board will apply the former to the present claim as it is more favorable to the Veteran.  

Here, the Veteran's service treatment records do not show diagnoses or treatment for hypertension or high blood pressure.  The July 1964 separation examination report shows that the Veteran's systolic blood pressure was 120 and diastolic blood pressure was 76, which is well within the normal range.  See Duenas, 18 Vet. App. at 519.  Further, the Veteran has not stated and the evidence of record does not show that hypertension manifested until a number of years following separation from active service.  Accordingly, the preponderance of the evidence weighs against a finding that the Veteran's hypertension was incurred in or aggravated by active service.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

Finally, the Board notes that where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for cardiovascular-renal disease, including hypertension, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307; 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

As discussed above, there is no evidence showing that hypertension manifested within one year of separation from active service.  Accordingly, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hypertension must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes, is denied. 




__________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


